Citation Nr: 0733129	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  04-15 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a degenerative joint disease of the lumbar spine with 
radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active service in the Marine Corps from May 
1976 to May 1980, and in the Navy from May 1980 to May 1982. 


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which assigned an increased 
rating of 20 percent for the veteran's service-connected low 
back disorder.  In July 2006, the Board denied the veteran's 
claim.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, in a March 2007 order, granted the parties' joint 
motion for remand.  

In November 2004 the appellant testified at a hearing before 
a Veterans Law Judge who is no longer employed at the Board.  
A copy of the transcript of that hearing is of record.  The 
veteran was offered an opportunity for another hearing by a 
letter in April 2007, but he has not responded to that 
letter.

In September 2007, the appellant's attorney raised the issue 
of entitlement to a total disability evaluation on the basis 
of service-connected disability.  The veteran has several 
such disabilities.  This matter is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the record, the Board finds that 
this matter must be remanded for additional development and 
adjudication.  In a March 2007 order, the Court granted a 
joint motion between VA and the veteran in which the parties 
agreed that the veteran's case should be remanded.  In the 
joint motion, the parties agreed that the Board should 
address inconsistent statements in the Board's decision, 
noting that it was unclear whether the Board found that the 
veteran has a neurologic abnormality which could be 
separately rated under 38 C.F.R. § 4.71.  In this regard, the 
parties noted that the Board found that "the evidence does 
not show any [neurologic abnormalities]," and also stated 
that "while sciatic pain is noted, the neurologic examiner 
reported that his neurologic abnormalities were not a severe 
disabling problem."  The Board also observed that the 
veteran has a current diagnosis of degenerative joint disease 
of the lumbar spine with radiculopathy of the left lower 
extremity, and found that the veteran has slight numbness of 
the left foot and complaints of sciatic pain and discomfort.  

Based on the foregoing, and consistent with the Court's 
December 2006 order, the Board finds that this matter should 
be remanded in order that the veteran be afforded an 
additional VA examination to determine whether the veteran 
suffers from a neurologic abnormality that could be 
separately rated.  The appellant is hereby notified that it 
is the appellant's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2007).    

In addition, the veteran will have an opportunity to receive 
the notice specified in the March 2006 decision of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of 
a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  

Also, in September 2007, the veteran's attorney argued that 
the veteran's disability causes marked interference with his 
employment.  Consequently, consideration should be given to 
whether this case should be referred for assignment of an 
extraschedular evaluation.

This matter is REMANDED to the RO for the following actions:

1.  Send the veteran and his 
representative a letter that contains 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), including an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
addressed in this remand, as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2.  Schedule the veteran for an 
examination to determine the nature, 
extent, and severity of the veteran's 
orthopedic and neurologic impairment 
related to his service-connected back 
disability.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  All 
necessary tests and studies should be 
performed.  

3.  After completion of the foregoing, 
again adjudicate the veteran's claim, 
with consideration of whether referral 
for assignment of an extraschedular 
evaluation is warranted.  If the claim 
for increase remains denied, the veteran 
and his representative must be furnished 
a supplemental statement of the case and 
be given an opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



